        

Exhibit 10.4
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”), made this 17th day February of 2014
(the "Effective Date"), is entered into among Michael Plunkett (“Executive”),
Alphatec Spine, Inc., a California corporation (the “ASI”), and Alphatec
Holdings, Inc., a Delaware corporation (“Parent”) (collectively, ASI and Parent
shall be referred to as the "Company").
Commencement. This Agreement, which shall govern Executive’s employment by the
Company, shall become effective on the Effective Date and the parties to this
Agreement agree and acknowledge that Executive's employment pursuant to the
terms of this Agreement shall begin on January 1, 2014, (the "Commencement
Date").
2.    At-Will Employment. The parties to this Agreement agree and acknowledge
that the Executive's employment pursuant to this Agreement shall be considered
at-will. Either party may terminate this Agreement at any time, with or without
cause pursuant to the terms of this Agreement. Similarly, the Company may change
Executive’s position, responsibilities or compensation with or without cause or
notice.
3.    Title; Capacity; Office. The Company shall employ Executive, and Executive
agrees to work for the Company initially as its Chief Operating Officer.
Executive shall perform the duties and responsibilities inherent in the position
in which Executive serves and such other duties and responsibilities as the
Chairman and Chief Executive Officer (or his or her designee(s)) shall from time
to time reasonably assign to Executive. Executive shall report to the Chairman
and Chief Executive Officer (or his or her designee(s)).     
4.    Compensation and Benefits. While employed by the Company, Executive shall
be entitled to the following (it being agreed, for the avoidance of doubt, that,
except as provided in Section 6.2, amounts payable on the happening of any
specified event will not be payable if the Executive is not employed by the
Company upon the happening of such event):
4.1    Salary. Commencing on the Commencement Date, the Company shall pay
Executive a salary at an annualized rate of $325,000 less applicable payroll
withholdings, payable in accordance with the Company’s customary payroll
practices.
4.2    Performance Bonus. If Executive remains employed through the last day of
a fiscal year, Executive will be eligible to receive a discretionary cash
performance bonus each fiscal year in an amount equal to 60% of the annual base
salary for such fiscal year (the "Target Bonus Amount"). The payment of the
Target Bonus Amount shall be subject to the Company's and Executive's
achievement of goals to be established and presented to the Executive each
fiscal year.
4.3    Fringe Benefits. Executive shall be entitled to participate in all
benefit programs that the Company establishes and makes available to its
management employees.








--------------------------------------------------------------------------------



4.4    Reimbursement of Expenses. Executive shall be entitled to prompt
reimbursement for reasonable expenses incurred or paid by Executive in
connection with, or related to the performance of, Executive's duties,
responsibilities or services under this Agreement, upon presentation by
Executive of documentation, expense statements, vouchers and/or such other
supporting information as the Company may reasonably request. Expenses that do
not comply with applicable law will not be reimbursed under any circumstances.
4.5    Equity. Following the Effective Date, the Company will recommend to the
board of directors of the Parent that Executive receive a grant of options to
purchase 25,000 shares of the common stock of Parent (the “Options”). If
granted, the Options shall have an exercise price equal to the closing price of
Parent's common stock on the trading day that such Options are issued. The
Options shall vest over a four-year period, with 25% of such options vesting on
the anniversary of the grant date, and the remaining 75% vesting in 12 tranches
each three months thereafter. The Options shall be subject, in all respects, to
(i) the Alphatec Holdings, Inc. 2005 Employee, Director and Consultant Stock
Plan (the “Plan”), and (ii) an Incentive Stock Option Agreement to be entered
into by the Parent and the Executive. Following the Effective Date, the Company
will recommend to the board of directors of the Parent that Executive receive a
grant of 75,000 shares of restricted common stock of the Parent (the “Restricted
Stock”). If granted, the Restricted Stock shall vest over a four-year period in
for equal amounts beginning on the first anniversary after the date of issuance.
The Restricted Stock shall be subject, in all respects, to (i) the Alphatec
Holdings, Inc. 2005 Employee, Director and Consultant Stock Plan (the “Plan”),
and (ii) a Restricted Stock Agreement to be entered into by the Parent and the
Executive. In the event of termination of Executive’s employment due to death,
any unvested Options or Restricted Stock granted under this Agreement shall
become fully vested and not subject to forfeiture or repurchase.
4.6    Vacation. The Executive may take up to twenty-three (23) days of paid
vacation during each year at such times as shall be consistent with the
Company’s vacation policies and with vacations scheduled for other executives
and employees of the Company.
5.    Termination of Employment. The Executive’s employment can terminate at any
time with or without cause or notice:
5.1    Termination by the Company for Cause. If the Company terminates
Executive’s employment for Cause, the Company shall have no obligation to
Executive other than for payment of wages earned through the termination date.
For purposes of this Agreement, “Cause” means any one of the following: (i)
Executive being convicted of a felony; (ii) Executive committing any act of
fraud or dishonesty resulting or intended to result directly or indirectly in
personal enrichment at the expense of the Company; (iii) failure or refusal by
Executive to follow policies or directives reasonably established by the
President and Chief Executive Officer or his or her designee(s) that goes
uncorrected after notice has been provided to Executive; (iv) a material breach
of this Agreement that goes uncorrected after notice has been provided to
Executive; (v) any gross or willful misconduct, dishonesty, fraud or negligence
by Executive in the performance of Executive's duties; (vi) egregious conduct by
Executive that brings Company or any of its subsidiaries or affiliates into
public disgrace or disrepute; or (vii) a material violation of the Company's
Code of Conduct.



2





--------------------------------------------------------------------------------



5.2    Termination by the Company Without Cause. In the event that Executive's
employment is terminated without Cause, the Company shall continue for a period
of nine months (the “Severance Period”), to pay to Executive the annual base
salary then in effect. During the Severance Period, if the Executive elects to
have COBRA coverage and is eligible for such coverage, the Company shall make a
monthly payment to the Executive equal to the monthly cost of COBRA coverage
under the Company’s group health plan for the Executive and those family members
that are entitled to such COBRA coverage, provided that the Execute certifies
each month that no other insurance coverage exists. The payment obligations set
forth in this Section 5.2 shall be contingent upon the Executive first executing
a release of claims (which shall contain post-employment covenants similar to
those set forth in Section 6), the form of which is satisfactory to the Company,
and the lapse of the applicable rescission period related thereto.
6.    Additional Covenants of the Executive.
6.1    Noncompetition; Nonsolicitation; Nondisparagement.


(a)    During Executive's employment with the Company, Executive shall not,
directly or indirectly, render services of a business, professional or
commercial nature to any other person or entity that competes with the Company’s
business, whether for compensation or otherwise, or engage in any business
activities competitive with the Company’s business, whether alone, as an
Executive, as a partner, or as a shareholder (other than as the holder of not
more than one percent of the combined voting power of the outstanding stock of a
public company), officer or director of any corporation or other business
entity, or as a trustee, fiduciary or in any other similar representative
capacity of any other entity. Notwithstanding the foregoing, the expenditure of
reasonable amounts of time as a member of other companies’ Board of Directors
shall not be deemed a breach of this if those activities do not materially
interfere with the services required under this Agreement.


(b)    During Executive's employment with the Company, and for a period of one
(1) year following the termination of the Executive's employment with the
Company, the Executive shall not, without the prior written consent of the
Company:
(i)    either individually or on behalf of or through any third party, directly
or indirectly, solicit, entice or persuade or attempt to solicit, entice or
persuade any employee, agent, consultant or contractor of the Company or any of
its affiliates (the "Company Group") to leave the service of the Company Group
for any reason; or
(ii)    either individually or on behalf of or through any third party, directly
or indirectly, interfere with, or attempt to interfere with, the business
relationship between the Company Group and any vendor, supplier, surgeon or
hospital with which the Executive has interacted during the course of
Executive’s employment with the Company.



3





--------------------------------------------------------------------------------



(c)    During Executive's employment with the Company and at all times
thereafter, Executive shall not make any statements that are professionally or
personally disparaging about, or adverse to, the interests of the Company or any
of its divisions, affiliates, subsidiaries or other related entities, or their
respective directors, officers, employees, agents, successors and assigns
(collectively, “Company-Related Parties”), including, but not limited to, any
statements that disparage any person, product, service, finances, financial
condition, capability or any other aspect of the business of any Company-Related
Party, and that Executive will not engage in any conduct which could reasonably
be expected to harm professionally or personally the reputation of any
Company-Related Party.
6.2    If any restriction set forth in this Section 6 is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.
6.3    The restrictions contained in this Section 6 are necessary for the
protection of the confidential, nonpublic information relating to the Company
and its operations, strategies, development plans, financial information and
other proprietary corporate information, and are considered by Executive to be
reasonable for such purpose. Executive agrees that any breach of this Section 6
will cause the Company substantial and irrevocable damage and therefore, in the
event of any such breach, in addition to such other remedies which may be
available, the Company shall have the right to seek specific performance and
injunctive relief.
7.    Other Agreements. Executive represents that Executive's performance of all
the terms of this Agreement as an Executive of the Company does not and will not
breach any (i) agreement to keep in confidence proprietary information,
knowledge or data acquired by Executive in confidence or in trust prior to
Executive's employment with the Company or (ii) agreement to refrain from
competing, directly or indirectly, with the business of any previous employer or
any other party.
8.    Notices. All notices required or permitted under this Agreement shall be
in writing and shall be deemed effective upon (a) a personal delivery, or (b)
deposit in the United States Post Office, by registered or certified mail,
postage prepaid.
9.    Entire Agreement. This Agreement and the agreements related to the Options
constitute the entire agreement between the parties and supersedes all prior
agreements and understandings, whether written or oral relating to the subject
matter of this Agreement.
10.     Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and Executive.
11.     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of both parties and their respective successors and assigns,
including any corporation into which the Company may be merged or which may
succeed to its assets or business, provided, however, that the obligations of
Executive are personal and shall not be assigned by Executive. The Company may
assign this Agreement following the delivery of written notice to the Executive.

4





--------------------------------------------------------------------------------



12.     Miscellaneous.
12.1    No Waiver. No delay or omission by the Company in exercising any right
under this Agreement shall operate as a waiver of that or any other right. A
waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar or waiver of any right
on any other occasion.
12.2    Severability. In case any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.
12.3    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of California.
12.4    Consent to Arbitration. In the event of a dispute involving this
Agreement, the Executive consents and agrees that all disputes shall be resolved
in accordance with the terms and conditions of the Mutual Agreement to Arbitrate
Claims between the Company and the Executive.
12.5    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.


[Signature Page Follows]

5





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.


/s/ Michael Plunkett                
Michael Plunkett


ALPHATEC SPINE, INC.
By: /s/ Roy Burchill    
        Name: Roy Burchill
        Title: VP, Global Human Resources
    
ALPHATEC HOLDINGS, INC.
By: /s/ Roy Burchill    
        Name: Roy Burchill
        Title: VP, Global Human Resources
        





6



